Citation Nr: 1631158	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993 and from May 1995 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the record.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for diabetes mellitus.  However, in an August 2012 rating decision, the RO granted service connection for that claim.  As such, the benefit sought on appeal was granted in full, and no further consideration is needed.  

In October 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the VBMS electronic claims processing systems.  Virtual VA contains VA medical records that were considered by the Agency of original Jurisdiction (AOJ) and are duplicative of those in VBMS. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in December 2015.  The examiner opined that the condition claimed was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner reported that the lumbar strain that was diagnosed during service had resolved and there were no residuals or functional limitations.  However, the examiner did not address the notation of back pain on the Veteran's March 1998 separation examination report.  Moreover, the examiner stated that there was a temporal gap of 10 years prior to the Veteran's diagnosis of lumbar degenerative disc disease with spondylolisthesis.  However, the examiner did not comment on the Veteran's lay testimony regarding his ongoing symptoms of back pain since service.  Therefore, the Board finds that an additional VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disorder, to include any additional records from his private physician, Dr. L. (initials used to protect privacy).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Biloxi VAMC dated from December 2015 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders.  If any previously diagnosed back disorder is not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related the Veteran's military service, to include any symptomatology therein. 

In rendering his or her opinion, the examiner should address the following: 1) the Veteran's service treatment records, including the March 1998 separation examination that noted low back pain; 2) the Veteran's testimony from the July 2015 hearing regarding his symptoms of back pain since service; 3) the June 2009 and July 2009 private medical records from Dr. L. that noted assessments of low back strains; and 4) the VA examination findings and opinions of record, including the December 2015 VA examination report.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


